Exhibit 10.2

CONFIDENTIAL AGREEMENT

This Confidential Agreement ( the “Agreement”) is entered into by and between
Alesco Preferred Funding X, Ltd. (“Alesco”) and Cohen & Company Financial
Management, LLC f/k/a Cohen Bros. Financial Management, LLC (“Cohen”).

WHEREAS, Alesco holds the Trust Preferred Securities of Leawood Bancshares
Statutory Trust I in the original amount of $4,000,000.00 (the “TruPS”); and

WHEREAS, Leawood Bancshares, Inc. (“Leawood”) and Alesco entered into a letter
agreement dated March 1, 2010 regarding a cash purchase by Leawood from Alesco
of the TruPS (the “Leawood/Alesco Agreement”); and

WHEREAS, Cohen & Company Financial Management, LLC f/k/a Cohen Bros. Financial
Management, LLC (“Cohen”) was the collateral manager for Alesco at the time
Alesco entered into the Leawood/Alesco Agreement; and

WHEREAS, on or about July 23, 2010, Leawood and CrossFirst Holdings, LLC
(“CrossFirst”) filed a lawsuit against Alesco in the United States District
Court for the Southern District of New York, Civil Action No. 10-CV-5637(JSR)
for breach of the Leawood/Alesco Agreement (the “Leawood/Alesco Litigation”);

WHEREAS, on or about December 6, 2011, the United States District Court for the
Southern District of New York issued a judgment in favor of Leawood and against
Alesco in the amount of $1,617,937.26 and in favor of CrossFirst and against
Alesco in the amount of $1,840,402.19;

WHEREAS, on or about December 19, 2011, Alesco filed a notice of appeal with the
United States Court of Appeals for the Second Circuit, Docket No. 11-5307 (the
“Leawood/Alesco Appeal”); and

WHEREAS, Leawood, CrossFirst, and Alesco are in the process of negotiating a
final settlement agreement (the “Leawood Settlement Agreement”), and related
transaction documents, to finally settle and fully resolve the Leawood/Alesco
Litigation and the Leawood/Alesco Appeal.

NOW THEREFORE, in consideration of the covenants contained herein, the
obligations referenced below, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

1. The parties agree and acknowledge that Alesco, having exercised its
independent business judgment, is entering into the Leawood Settlement Agreement
based, in part, upon Cohen’s commitment to pay the sum of two million, two
hundred and fifty thousand dollars and no cents ($2,250,000.00) as part of the
Leawood Settlement Agreement.

2. In connection with the Leawood Settlement Agreement, Cohen agrees and commits
to pay all of Alesco’s legal fees, including attorneys’ fees, cost and expenses
related in any way to the Leawood/Alesco Litigation, the Leawood/Alesco Appeal,
and/or the Leawood



--------------------------------------------------------------------------------

Settlement Agreement and other documents relating thereto (except Cohen only
agrees to pay what the parties later determine to be the reasonable legal fees
of Dechert LLP in connection with its work related to the Settlement and the
Exchange Agreement) and agrees and commits to pay by wire transfer to the
account designated in the Leawood Settlement Agreement the sum of two million,
two hundred and fifty thousand dollars and no cents ($2,250,000.00) within two
(2) business days of Alesco sending a copy of a fully-executed Leawood
Settlement Agreement by email and Federal Express to the following:

Richard Hans

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020-1104

richard.hans@dlapiper.com

Cohen & Company Financial Management, LLC

c/o Rachael Fink

2929 Arch Street, 17th Floor

Philadelphia, PA 19104-2870

rfink@ifmi.com

3. Upon both the execution and delivery of this Agreement and Cohen’s payment by
wire transfer to the account designated in the Leawood Settlement Agreement the
sum of two million, two hundred and fifty thousand dollars and no cents
($2,250,000.00), Alesco, ATP Management LLC, and Fortress Investment Group, on
their own behalf and on behalf of each of their past or present directors,
officers, principals, employees, representatives, agents, attorneys, members,
partners, shareholders, subsidiaries, affiliates, related entities, successors,
predecessors, and assigns (the “Alesco Releasors”), hereby fully release and
forever discharge Cohen and any of its past or present directors, officers,
principals, employees, representatives, agents, attorneys, members, partners,
shareholders, subsidiaries, affiliates, related entities, successors,
predecessors, and assigns (collectively, the “Cohen Released Parties”) of and
from any and all past, present and future claims (including, without limitation,
any claims arising under common law contract, quasi contract, tort or equitable
principles), causes of action, lawsuits, liabilities, debts, accounts, tax
liabilities, dues, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, variances, trespasses, extents, executions,
sums of money, damages, judgments, and demands of any nature whatsoever, in law
or in equity, both known and unknown, asserted or not asserted, foreseen or
unforeseen, which the Alesco Releasors ever had or may presently have against
the Cohen Released Parties, arising from the beginning of time up to and
including the date of this Agreement, related in any way to the Leawood/Alesco
Agreement and/or the transactions contemplated by the Leawood/Alesco Agreement,
or any tortious activity or wrongdoing having any impact on the Leawood/Alesco
Agreement and/or the transactions contemplated by the Leawood/Alesco Agreement;
provided, however, that notwithstanding anything herein to the contrary, Cohen
shall (i) indemnify and hold harmless Alesco for and against all out-of-pocket
expenses, including legal fees and disbursements, incurred by Alesco to enforce
Cohen’s obligations set forth in paragraph two (2) of this Agreement, and
(ii) reimburse and/or pay all Alesco’s legal fees, including attorneys’ fees,
cost and expenses related in any way to the Leawood/Alesco Litigation, the
Leawood/Alesco Appeal, and/or the Leawood Settlement Agreement.

 

2



--------------------------------------------------------------------------------

4. Upon the execution and delivery of this Agreement, Cohen, on behalf of itself
and each of its past or present directors, officers, principals, employees,
representatives, agents, attorneys, members, partners, shareholders,
subsidiaries, affiliates, related entities, successors, predecessors, and
assigns (the “Cohen Releasors”), hereby fully release and forever discharge
Alesco, ATP Management LLC, Fortress Investment Group, or any of their past or
present directors, officers, principals, employees, representatives, agents,
attorneys, members, partners, shareholders, subsidiaries, affiliates, related
entities, successors, predecessors, and assigns (collectively, the “Alesco
Released Parties”) of and from any and all past, present and future claims
(including, without limitation, any claims arising under common law contract,
quasi contract, tort or equitable principles), causes of action, lawsuits,
liabilities, debts, accounts, tax liabilities, dues, reckonings, bonds, bills,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, extents, executions, sums of money, damages, judgments, and demands
of any nature whatsoever, in law or in equity, both known and unknown, asserted
or not asserted, foreseen or unforeseen, which the Cohen Releasors ever had or
may presently have against the Alesco Released Parties, arising from the
beginning of time up to and including the date of this Agreement, related in any
way to the Leawood/Alesco Agreement and/or the transactions contemplated by the
Leawood/Alesco Agreement, or any tortious activity or wrongdoing having any
impact on the Leawood/Alesco Agreement and/or the transactions contemplated by
the Leawood/Alesco Agreement.

5. The obligations described in paragraph two (2) of this Agreement are
dependent upon the Leawood Settlement Agreement containing a release by Leawood
and CrossFirst of any claims against the Cohen Released Parties of and from any
and all past, present and future claims (including, without limitation, any
claims arising under common law contract, quasi contract, tort or equitable
principles), causes of action, lawsuits, liabilities related in any way to the
Leawood/Alesco Agreement and/or the transactions contemplated by the
Leawood/Alesco Agreement, or any tortious activity or wrongdoing having any
impact on the Leawood/Alesco Agreement and/or the transactions contemplated by
the Leawood/Alesco Agreement.

6. This Agreement, including, but not limited to, the fact of this Agreement and
the amount of the payment by Cohen, is confidential and may only be used by the
signatories hereto as evidence in a subsequent proceeding in which a breach of
this Agreement is alleged, for financial or other reporting as required by law,
or as required in any judicial or quasi-judicial proceeding. This Agreement may
not be used for any other purpose.

7. If any provision of this Agreement, or the application thereof, shall for any
reason or to any extent be construed by a court of competent jurisdiction to be
invalid or unenforceable, the remainder of this Agreement, and application of
such provision to other circumstances, shall remain in effect and be interpreted
so as best to reasonably effect the intent of the parties.

8. This Agreement shall be governed by, interpreted under, and construed in
accordance with the laws of the State of New York, without regard to its
principles of conflicts of laws. Any suit, action or proceeding arising out of
or relating to this Agreement shall be heard exclusively by a state or federal
court located in the City, County and State of New York, and the parties to this
Agreement hereby waive any objection to venue, forum non-conveniens, or personal
jurisdiction in such courts.

 

3



--------------------------------------------------------------------------------

9. This Agreement, and all obligations hereunder, shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective
executors, heirs, legal representatives, predecessors, successors and/or
assigns. Nothing in this Agreement, whether expressed or implied, is intended to
confer upon any person other than the parties hereto, the Cohen Released
Parties, the Alesco Released Parties, and their respective heirs,
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.

10. This Agreement constitutes the entire agreement and understanding between
Alesco and Cohen with respect to the Leawood Settlement Agreement, the payment
of two million two hundred and fifty thousand dollars and no cents
($2,250,000.00) in connection with the Leawood Settlement Agreement, and the
payment by Cohen of Alesco’s legal fees, including attorneys’ fees, cost and
expenses related in any way to the Leawood/Alesco Litigation, the Leawood/Alesco
Appeal, and/or the Leawood Settlement Agreement, and supersedes all prior
agreements, arrangements, negotiations and understandings, whether written or
oral, relating to the subject matter contained within this Agreement. The
consideration recited in this Agreement is the sole and only consideration for
it, and no representations, promises, or inducements have been made other than
as appear in this Agreement. In furtherance thereof, each party to this
Agreement acknowledges and agrees that no person has made any promise,
representation or warranty, whether express or implied, written or oral, not
contained herein concerning the subject matter hereof to induce such party to
enter into this Agreement, and each of the parties acknowledges and agrees that
such party has not entered into this Agreement in reliance upon any promise,
representation or warranty not contained herein.

11. Each party to this Agreement acknowledges that he, she or it has been
represented by independent legal counsel throughout the negotiations which
culminated in the execution of this Agreement and that such party has executed
this Agreement with the consent or advice of such independent legal counsel.
Each of the parties further acknowledges that he, she or it has been fully
advised by independent legal counsel with respect to his, her or its rights and
obligations under this Agreement, that such party understands those rights and
obligations, and that such party has had an adequate opportunity to make
whatever investigation or inquiries it deemed necessary or desirable with
respect to the subject matter of this Agreement.

12. The wording of this Agreement was jointly drafted, reviewed and accepted by
legal counsel for Cohen and Alesco prior to its being executed by each of them,
and no party shall be entitled to have any wording of this Agreement construed
against any other party in the event of any dispute arising in connection with
this Agreement.

13. Each party to this Agreement understands and agrees that, if the facts with
respect to which this Agreement is executed are found hereafter to be different
from the facts now believed to be true, such party expressly accepts and agrees
that this Agreement shall be and remain effective notwithstanding any such
difference in facts.

14. The undersigned individual(s) signing this Agreement on behalf of the
parties represent and warrant that they are authorized to execute this Agreement
on behalf of the party on whose behalf they are signing.

 

4



--------------------------------------------------------------------------------

15. This Agreement shall not terminated, modified, amended, supplemented,
altered or varied except by written instrument executed by each of the parties
to this Agreement.

16. This Agreement may be signed in counterparts which, when taken together,
shall be deemed as one and the same document. A facsimile or other copy of a
signature shall be treated for any and all purposes the same as an original.

17. The effective date of this Agreement shall be the date upon which all of the
parties below have executed this Agreement.

IN WITNESS WHEREOF, and in agreement herewith, each of the parties has executed
this Agreement as of the 30th day of March 2012.

 

COHEN & COMPANY FINANCIAL

MANAGEMENT, LLC

By:  

/s/ Joseph W. Pooler, Jr.

Name:   Joseph W. Pooler, Jr. Title:   Chief Financial Officer ALESCO PREFERRED
FUNDING X, LTD. By:   ATP Management LLC, its Collateral Manager By:  

/s/ Constantine M. Dakolias

Name:   Constantine M. Dakolias Title:   President

 

5